Citation Nr: 1101776	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer as a 
result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971, and had service in the Georgia Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on merged appeal from a December 2003 rating decision, which 
confirmed and continued a previous denial of service connection 
for schizoaffective disorder, and a March 2008 rating decision, 
which denied a claim for service connection for prostate cancer.

The claim for entitlement to service connection for 
schizoaffective disorder was reopened and remanded by the Board 
for further development in April 2007.  The Board notes this 
issue is now currently being recharacterized as entitlement to 
service connection for a psychiatric disability, to include 
schizoaffective disorder and PTSD.  During the pendency of this 
appeal, VA treatment records have been associated with the claims 
file that note the Veteran as having PTSD by history.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, this issue on appeal has been characterized to 
consider all reported psychiatric disabilities in accordance with 
Clemons. 

In February 2007 and April 2010, hearings were held before two of 
the undersigned Veterans Law Judges at the RO in Atlanta, 
Georgia.  Transcripts of those proceedings have been associated 
with the claims folder.

The Board notes that a VA examination report was associated with 
the claims file after the September 2009 statement of the case 
(SOC) addressing the Veteran's prostate cancer claim was issued.  
However, as this examination report addresses the Veteran's 
psychiatric disability claim, the Board finds this evidence is 
not pertinent to his prostate cancer claim and may proceed to 
adjudicate the claim below with no prejudice to the Veteran. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder and PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Prostate cancer is not shown by the most probative evidence of 
record to be etiologically related to a disease, injury, or event 
in service, nor is it shown to have manifested within 1 year of 
discharge from service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
prostate cancer, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in January 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the 
January 2008 letter described how appropriate disability ratings 
and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant, 
available VA and private medical records are in the file.  The 
Board notes that the Veteran has indicated that he sought 
psychiatric treatment while in service in Germany that is not of 
record, thus, suggesting that his service treatment records are 
incomplete.  However, the Board notes that the claims file 
contains the Veteran's service treatment records, to include 
treatment records from Germany, as well as his personnel records.  
There is no evidence to support the Veteran's assertions that 
these records are incomplete in any way.  Moreover, the Veteran 
has not indicated that he sought treatment for or was diagnosed 
with prostate cancer in service.  Additionally, the Board notes 
that, as will be discussed below, the Veteran's claim for service 
connection for a psychiatric disability, to include 
schizoaffective disorder and PTSD is being remanded to obtain VA 
treatment records from the 1970's.  However, as the Veteran has 
specifically indicated that these medical records pertain to 
psychiatric treatment and the Veteran has given no indication 
that he has had prostate cancer dating back to that time period, 
the Board finds that all available records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible, and VA has fulfilled its duty to assist.  The 
Board finds that the record contains sufficient evidence to make 
a decision on the claim.  

With respect to the Veteran's claim for service connection for 
prostate cancer, the Board notes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board notes that there is no competent medical evidence 
linking the Veteran's prostate cancer to military service, and no 
lay evidence of a continuity of symptomatology suggesting an 
association to service.  The Veteran has never indicated that his 
prostate cancer began during his active duty or has existed since 
his active duty service.  The Veteran has indicated that exposure 
to agent orange or herbicides resulted in his prostate cancer.  
However, as will be discussed in greater below, the Board finds 
no credible evidence of such exposure while on active duty.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where the 
claimant has been diagnosed as having tinnitus and has proffered 
competent lay evidence of continuous symptoms of the disorder 
since his discharge from service.  Here, however, the Veteran's 
service treatment records contain no evidence of treatment for or 
complaints of a prostate cancer, nor has he proffered lay 
statements indicating that he has had continuous symptoms of 
prostate cancer since his active duty.  As mentioned above, he 
has specifically proffered lay statements indicating that he did 
not have any symptoms associated with this disability until many 
years after his discharge from service.  Thus, as there is no 
medical evidence suggesting an association between his current 
symptoms and service, and no lay evidence as to the presence of 
symptomatology in service or the continuity of symptoms since 
service, the Board finds that the third prong of McLendon is not 
met, and that VA examination or opinion is not warranted.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include malignant tumors, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for 
prostate cancer.  Specifically, he asserted in his April 2008 
notice of disagreement (NOD) that he developed prostate cancer as 
the result of in-service exposure to agent orange in Vietnam.  At 
his April 2010 hearing, the Veteran asserted that, while 
stationed in Germany, he traveled to Vietnam, where he helped 
train the Vietnamese in Pleiku for about a week to a week and a 
half to use vehicles.  

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnosis of prostate cancer.  The 
Board notes that the Veteran was noted in December 1969 as having 
prostatitis. 

A review of the Veteran's personnel records reveals no indication 
that he had any service in or near Vietnam.  Moreover, an April 
2008 response from the National Personnel Records Center (NPRC) 
reflects that there is no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam.  

With regard to a current disability, the Board notes that the 
Veteran was noted in a September 2007 VA treatment record as 
being recently diagnosed with prostate cancer. 

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no evidence of record reflecting that the 
Veteran had prostate cancer in service and no competent medical 
opinion has related his current prostate cancer to service.  
Moreover, the Veteran himself does not indicate that he has had 
prostate cancer since his active duty service.  Thus, the 
Veteran's must claim fail on a direct basis.  See Shedden, supra. 

The Board acknowledges that the Veteran was noted in his service 
treatment records as having prostatitis.  However, there is no 
indication in the Veteran's June 1971 separation Report of 
Medical Examination that he had chronic prostatitis or residuals 
of prostatitis.  Additionally, the Veteran has never claimed 
service connection for prostatitis, nor has he indicated that he 
has a current diagnosis of prostatitis.  Furthermore, he has not 
indicated that he has had symptoms of prostate cancer that date 
back to service or that were treated during his active duty 
service, and prostatitis is not a condition for which service 
connection can be granted on a presumptive basis under 38 C.F.R. 
§ 3.309(a).  As such, despite the fact that the Veteran received 
treatment for prostatitis in service, the Board finds that the 
evidence of record does support a grant of service connection for 
prostate cancer, for the reasons discussed above. 

With respect to granting service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there is 
no evidence of record indicating that the Veteran had a malignant 
tumor or prostate cancer within one year following service.  As 
such, service connection cannot be granted on a presumptive basis 
under 38 C.F.R. § 3.309(a).  
With respect to granting service connection on the presumptive 
basis of in-service exposure to agent orange or herbicides, the 
Board notes that prostate cancer is a disease listed under 38 
C.F.R. § 3.309(e) as being presumptively associated with agent 
orange exposure.  However, the most credible evidence of record 
does not reflect that the Veteran had service in the Republic of 
Vietnam or was exposed to agent orange or herbicides at any point 
during his active duty service.  As such, service connection 
cannot be granted for the Veteran's prostate cancer as 
presumptively associated with agent orange or herbicides 
exposure.

The Board has considered the Veteran's contention that, although 
his unit was stationed in Germany, they travelled by plane to the 
Republic of Vietnam for a period of one or two weeks to conduct 
training.  In this regard, the Board notes that the Veteran 
served on active duty from August 1968 to August 1971, and that 
his personnel records indicate that he was present in Germany 
from March 1969 to July 1971 with the 92nd Transportation 
Company.  However, there is no indication in his service 
personnel records that he travelled to Vietnam at any time 
between March 1969 and July 1971.  In fact, service treatment 
records contain numerous instances of medical treatment during 
that period, the vast majority of which are documented as having 
occurred in Germany.  Certainly, it is true that there are 
several brief periods in which the Veteran's presence in Germany 
is not verified in his treatment records so as to make a two-week 
absence from Germany feasible.  However, it must also be 
considered that the NPRC was unable to substantiate the Veteran's 
presence in Vietnam, and, most significantly, that the Veteran 
has been very inconsistent in the past in describing the nature 
and circumstances of his service, including his service in 
Vietnam.  

For example, during the pendency of this appeal, the Veteran has 
made inconsistent statements as to whether he travelled from 
Germany to Vietnam on one occasion or multiple occasions.  
Furthermore, other statements made in the past have shown even 
greater inconsistency as to the circumstances of his service.  
For example, in June 1981, the Veteran reported during an 
inpatient admission that he had served in the Special Forces with 
multiple tours in Vietnam and Germany.  Numerous medical records 
dated thereafter refer to his military service, but make no 
reference to his having been present in Vietnam or having been 
exposed to combat, although several do refer to his having been 
present in Germany.  Subsequently, in 1987, the Veteran reported 
to a health care provider that he had served in the "Rangers" 
in Vietnam.  Other treatment records also contain statements 
alluding to more extended periods of service in Vietnam.  Given 
the various inconsistent accounts offered by the Veteran as to 
the circumstances of his military service, the Board concludes 
that he is clearly not a reliable historian, and that the records 
of the service department are far more credible in determining 
whether or not the Veteran ever served in Vietnam.  Consequently, 
the Board finds that the Veteran did not set foot in Vietnam 
during the Vietnam era so as to warrant a presumption of exposure 
to herbicides.  For this reason, and as there is no credible 
evidence suggesting herbicide exposure anywhere else, the Board 
further finds that presumptive service connection based on 
exposure to herbicides is not warranted.
	
In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for prostate cancer, and the benefit-of-the-
doubt rule is not for application.  


ORDER

Entitlement to service connection for prostate cancer as a result 
of exposure to herbicides is denied. 


REMAND

The Veteran is seeking entitlement to service connection for a 
psychiatric disability, to include schizoaffective disorder and 
PTSD.  After a thorough review of the Veteran's claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.  

The Board notes that this issue was remanded in April 2007 in 
part to obtain the Veteran's complete medical records from the 
Atlanta VA Medical Center (VAMC).  It was noted in this remand 
that the Veteran has alleged that he underwent treatment for a 
psychiatric disorder at the Atlanta VAMC within a year of his 
discharge from active duty in August 1971.  Following this 
remand, medical records from the Atlanta VAMC from 2003 to 2009 
were associated with the claims file.  However, it is unclear as 
to whether the request for medical records from this facility 
specifically asked for records dating back to 1971 or whether 
only recent VA medical records were sought.  Additionally, the 
Board notes that the Veteran indicated in his January 2004 notice 
of disagreement (NOD) that he was treated at a VA Atlanta 
Outpatient Clinic from 1974 to 1976.  As such, this issue must 
regrettably be remanded once again in order to attempt to locate 
VA treatment records documenting psychiatric hospitalizations or 
treatment in 1971 or 1972 at the Atlanta VAMC or from 1974 to 
1976 at a VA Outpatient Clinic.  

Since the Board is remanding this issue again, the RO should take 
opportunity to obtain any recent VA treatment records that have 
not yet been associated with the claims file as well.  
Furthermore, the Board notes that the Veteran's spouse indicated 
at the April 2010 hearing that VA had sent the Veteran to 
Peachford Hospital 4 months prior to the hearing for psychiatric 
treatment.  As such, any recent treatment records from this 
facility should be obtained as well. 

Additionally, in the light of the recharacterization of this 
claim, the Veteran should be afforded appropriate notification of 
the requirements for establishing service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the Veteran with appropriate notice 
of VA's duties to notify and to assist with 
regard to service connection for PTSD.

2.	Obtain any and all available VA treatment 
records relating to the Veteran's claim for 
service connection for a psychiatric 
disability, to include schizoaffective 
disorder and PTSD from the 1971 to 1980 at 
the Atlanta VAMC, an Atlanta Outpatient 
Clinic, or any other VA facilities at which 
the Veteran sought psychiatric treatment.  
Any recent VA treatment records relating to 
this claim that have not yet been associated 
with the claims file should be obtained as 
well.  All efforts made to locate these 
records should be documented in the claims 
folder, and the Veteran should be notified 
of all steps taken to obtain these records 
and of any responses that are received.  If 
these records are found to be unavailable, 
this should be noted and explained in the 
claims file.

3.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record from his 
recent psychiatric treatment at Peachford 
Hospital in approximately 2009 and 2010, 
referred to in the April 2010 hearing 
transcript.  Associate any records 
received, including negative responses, 
with the claims file. 

4.	Upon obtaining any new, relevant records or 
evidence, the RO should undertake any 
additional development it deems necessary, 
such as the ordering of appropriate VA 
examinations.  

5.	Then, readjudicate the claim.  In 
particular, review all the evidence that was 
submitted since the most recent supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, he 
should be provided a SSOC, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been given 
the applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



__________________________________     
_______________________________
                  MICHAEL LANE                                           
C. TRUEBA 
               Veterans Law Judge,                                       
Veterans Law Judge
           Board of Veterans' Appeals                            
Board of Veterans' Appeals



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


